Title: To Thomas Jefferson from Gaudenzio Clerici, 20 January 1789
From: Clerici, Gaudenzio
To: Jefferson, Thomas


Brussels; 20 Jan. 1789. Filled with remorse at having abused TJ’s kindness, he has been made through silence to feel even more guilty. TJ will not be surprised that he has lacked the courage and strength to undertake the voyage to America. Came from Havre to Brussels about three months ago in the hope of obtaining employment at the university there. He is continually put off and persecuted by the alternating scourge of doubt and fear. Believes that his application will fail: everything goes by intrigues, understandings and protection in this European world.—Sends the enclosed to Italy by way of Paris: it contains some little known news concerning these countries that are now in a state of dangerous crisis.
